DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 4/15/2022, Applicant, on 8/12/2022, amended Claims 2-10, 13-17, and 20 and cancelled Claims 1, 11-12, and 18-19.  Claims 2-10, 13-17, and 20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice –Applicant asserts that the claims are patent-eligible because they recite an improvement in technology by reciting the limitations of the independent claim, stating that there is a specific technological improvement to a computer display that allows a user to visualize display attributes in the context of particular store characteristics while also displaying results of an impact within the trade area of different promotional strategies that use in-store displays, and reciting McRO again stating there is a specific technique for improving the display. Examiner disagrees as there is no improvement to the display, user interface or any technology or technological process, as the claim limitations merely utilize current technologies such as this display/user interface to perform the abstract limitations of the claim. This is Applying it, similar to that of Alice, and the claims are not practically integrated nor significantly more. Any purported improvement would be contained wholly within the abstraction, a managerial decision for marketing/advertising, and again there is no inventive concept as any improvement here would be part of the abstraction.
Applicant argues that the claims be one of the enumerated groupings, and that the claims are practically integrated as they do not recite any abstract idea. Examiner disagrees as first, as per the updated rejection below, the Claims are directed at multiple different abstract ideas, that of a Mental Process, Organizing Human Activity (Commercial Interaction of Marketing/advertising), and a Mathematical Relationship/Concept of creating a model. These are squarely abstract, and the claims are not integrated practically as the additional elements are highly generalized and there is no improvement to them, either individually or in combination, nor any technology or technological process. This is utilization of current technologies, such as a computer and user interface, to perform the abstract limitations of the claims, Applying It similar to Alice, with no inventive concept. 
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – The rejection is removed in light of Applicant’s arguments and amendments for the reasons found in the “Allowable Subject Matter” section found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-10, 13-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 is directed to the limitations to acquiring stored panel data characterizing purchasing behavior of a predetermined group of consumers in a panel according to one or more shopping types (Collecting Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human/Consumer Behavior; a Certain Method of Organizing Human Activity); acquiring stored audit data characterizing product attributes of product displays at a number of retail locations, wherein the purchasing behavior identifies retail venues by store name but not by geographic location (Collecting Stored Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human/Consumer Behavior; a Certain Method of Organizing Human Activity); and trade area data and demographic attributes for the predetermined group of consumers in the panel (Collecting Stored Information, an observation, a Mental Process; and Organizing and Tracking Information for Managing Human/Consumer Behavior; a Certain Method of Organizing Human Activity); creating a consumer response model by relating two or more independent variables including the one or more display attributes to a dependent variable based on a trip outcome , wherein a set of trip outcomes is linked to geographic locations of the retail venues for each one of the set of trip outcomes based on a relationship between a home location of a corresponding one of the predetermined group of consumers and a nearest one of a corresponding number of stores for the retail venue (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human/Consumer Behavior; a Certain Method of Organizing Human Activity); refining and scaling the consumer response model to a trade area based on a relationship between the trade area data and demographic attributes for the predetermined group of consumers in the panel, thereby providing a trade area consumer response model that estimates how one of the shopper types respond incrementally to a change in one of the display attributes within the trade area, the trade area consumer response model including the two or more independent variables and the dependent variable (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for Managing Human/Consumer Behavior; a Certain Method of Organizing Human Activity; and a Mathematical Relationship, adjusting a mathematical model); further refine the consumer response model by determining the strength of an interaction effect between at least two of the two or more independent variables, wherein one of the at least two or more independent variables corresponds to a particular product display attribute and another of the at least two or more independent variables corresponds to a particular store characteristic (Analyzing the Information, an evaluation, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior; a Certain Method of Organizing Human Activity); and present/ display one or more store maps for one or more of the retail venues and associating the particular display attribute and the particular store characteristic, and applying the trade area consumer response model to estimate the trip outcome for the trade area based on different values for the one or more display attributes and store characteristic, thereby predicting impact within the trade area of different promotional strategies that use in-store displays (Analyzing and Transmitting the Information, an evaluation and judgment, a Mental Process; and Organizing and Tracking Information for Managing Human Behavior; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior but for the recitation of generic computer components.  That is, other than reciting use of a computing system, processor, memory, user interface, and display device such as in the computer product and system, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior.  For example, creating a consumer response model by relating… encompasses an employer/employee creating a model from determined variables, an evaluation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior/Scheduling, a “Certain Method of Organizing Human Activity” as well as a “Mathematical Relationship/Concept” as defined above.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The computer in use with the system, product, user interface, display, and processor/memory in other independents are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0016] The clients 104 may include any device operable by end users to interact with the servers 108 and data sources 106 through the data network 102. This may, for example, include a desktop computer, a laptop computer, a tablet, a cellular phone, a smart phone, and any other device or combination of devices similarly offering a processor and communications interface collectively operable as a client device within the data network 102. In general, a client 104 may interact with the server 108 and locally render a user interface such as a web page or the like for a user to access services hosted by the server 108. This may include a variety of data analytics and data management tools, as well as administrative tools for creating accounts, controlling access to data, and so forth. The servers 108 may also support interaction by an end user with the data sources 106 or related services provided by the server 108.”

	Which states that any desktop computer, laptop, smart phone, etc., can be used to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, storage device/medium, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-10 and 13-17 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 2-10, 13-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection. 
The closest prior art of record are Hunt (U.S. Publication No. 2008/031,9829), York (U.S. Publication No. 2009/003,0780), and Deshpande (U.S. Publication No. 2016/0140589).  Hunt, a method and system for bias reduction using data fusion of household panel data and transaction data, teaches acquiring panel data, the panel data including a number of purchase records reported by a number of consumers in a panel for a number of shopping trips, each purchase record for one of the shopping trips identifying, a store name for a store without providing a specific location of the store, a time of the one of the shopping trips, and a number of items purchased at the store during the one of the shopping trips, and each one of the number of consumers having a plurality of consumer demographic attributes and a shopper type, as facts within these fact tables, which may be embodied as rows of the tables, may relate to actual and/or projected sales, wherein a sale may be encoded as a time of sale, an item sold, and the venue and/or venue group associated with the sale, acquiring audit data from a number of retail locations, creating a data set by associating each store name in one of the purchase records of the panel data with one of the number of retail locations of the audit data having a corresponding store name that is geographically nearest to the consumer that provided the one of the purchase records, thereby associating particular ones of the purchase records with particular ones of the retail locations, creating a consumer response model by relating one or more independent variables including the one or more display attributes of the number of retail displays within the retail locations to a dependent variable based on a trip outcome, acquiring trade area data including retail store data for the number of retail locations, point of sale data for the number of retail locations, and demographic data for a geographic area containing the number of retail locations, wherein the retail store data includes a square footage, a location, and an amount of sales for each of the number of retail locations, the point of sale data describes an amount of a product sold over a predetermined time period for each of the retail locations, and the demographic data characterizes a population within the trade area according to one or more trade area demographic attributes, refining the consumer response model and scaling the consumer response model to the trade area based on a relationship between the trade area data and the plurality of consumer demographic attributes for the number of consumers in the panel, thereby providing a trade area consumer response model that estimates how one of the shopper types respond incrementally to a change in one of the display attributes within the trade area, the trade area consumer response model including the one or more independent variables and the dependent variable, applying the trade area consumer response model to estimate the trip outcome for the trade area based on different values for the one or more display attributes, thereby predicting impact within the trade area of different promotional strategies that use in-store displays, and collecting purchase records and audit data to model consumer behavior, but it does not explicitly teach further collecting dimensions of a location to be utilized in modeling consumer behavior. York, a system and method for measuring effectiveness of marketing campaigns presented on media devices in public places using audience exposure data, teaches the audit data characterizing a number of retail displays within the retail locations according to one or more display attributes, each item of audit data further specifying an audit time at which the item of audit data was acquired, but it does not explicitly teaches an address of a consumer, or a geography/store near the address of a consumer/customer. Deshpande, a system and method for identifying retail customer engagement zones teaches a customer with home and work addresses and this information is used in determining close retailers/store locations, thus used in a system for matching individuals with routes/trips, but not the specific manner to which the processor refines the consumer response model based on interaction strength and the other independent variables in the manner which they. None of the above prior art explicitly teaches this consumer response model with the different specific variables being used to refine it, along with the other limitations of the claims, as claimed, as Applicant points out on pgs. 3 and 4, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 2-10, 13-17, and 20 are allowable over the prior art of record, and are objected to as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160140589 A1
Deshpande; Ajay Ashok et al.
RETAIL CUSTOMER ENGAGEMENT ZONES
US 20090030780 A1
York; Jeremy et al.
MEASURING EFFECTIVENESS OF MARKETING CAMPAIGNS PRESENTED ON MEDIA DEVICES IN PUBLIC PLACES USING AUDIENCE EXPOSURE DATA
US 20080319829 A1
Hunt; Herbert Dennis et al.
BIAS REDUCTION USING DATA FUSION OF HOUSEHOLD PANEL DATA AND TRANSACTION DATA
US 20210142346 A1
Swartz; Drew Edward et al.
SYNTHESIS OF PURCHASING DATA FROM SHOPPER LOYALTY CARDS AND CONSUMER PANELS
US 20130290096 A1
Lizotte, III; Omer D.
SYSTEM AND METHOD OF MEASURING LIFT IN A MARKETING PROGRAM
US 20130073400 A1
Heath; Stephan
BROAD AND ALTERNATIVE CATEGORY CLUSTERING OF THE SAME, SIMILAR OR DIFFERENT CATEGORIES IN SOCIAL/GEO/PROMO LINK PROMOTIONAL DATA SETS FOR END USER DISPLAY OF INTERACTIVE AD LINKS, PROMOTIONS AND SALE OF PRODUCTS, GOODS AND SERVICES INTEGRATED WITH 3D SPATIAL GEOMAPPING AND SOCIAL NETWORKING
US 20120330721 A1
Volpe; Andrew et al.
TRIGGERING COLLECTION OF CONSUMER INPUT BASED ON LOCATION DATA
US 20080249870 A1
Angell; Robert Lee et al.
METHOD AND APPARATUS FOR DECISION TREE BASED MARKETING AND SELLING FOR A RETAIL STORE


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/23/2022